IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 01-11339
                         Summary Calendar


GEORGE A. CLEVELAND,

                                         Plaintiff-Appellant,

versus

GILDA HARVEY; VICTOR RODRIQUEZ,

                                         Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:01-CV-485-Y
                       --------------------
                         February 15, 2002
Before DAVIS, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

     George A. Cleveland, Texas prisoner #422864, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint

under 28 U.S.C. § 1915(e)(2)(B).

     On appeal, Cleveland challenges the dismissal of his claims

relating to his parole revocation proceeding.   As Cleveland has

not alleged that his revocation has been overturned, he cannot

raise a 42 U.S.C. § 1983 challenge to the revocation proceedings.

Littles v. Bd. of Pardons and Paroles Div., 68 F.3d 122, 123 (5th

Cir. 1995).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-11339
                                 -2-

     Cleveland contends that he has been denied parole based upon

false information in his record, resulting in cruel and unusual

punishment.   Texas law does not create an expectation of release

on parole, and Cleveland does not have a constitutional right to

release.   See Orellana v. Kyle, 65 F.3d 29, 32 (5th Cir. 1995);

Johnson v. Rodriguez, 110 F.3d 299, 308-09 (5th Cir. 1997).

     Cleveland alleges that he was denied parole in retaliation

for his writ-writing activities.    He has failed to “allege a

chronology of events from which retaliation may plausibly be

inferred.”    Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).

His conclusional allegations of retaliation are insufficient to

support relief.    Baker v. Putnal, 75 F.3d 190, 195 (5th Cir.

1996).

     Cleveland asserts conclusionally that he was denied parole

because of discriminatory motive.    He has failed, however, to

brief this argument, as even a pro se prisoner is required to do.

See Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).    Issues

that are not briefed on appeal are deemed abandoned.    Brinkmann

v. Dallas Co. Deputy Sheriff Abner, 813 F.3d 744, 748 (5th Cir.

1987).

     Cleveland also contends for the first time on appeal that he

was improperly denied good-time credits upon the revocation of

his parole.   An issue raised for the first time on appeal is not

reviewable unless it involves a purely legal issue.    Diaz v.

Collins, 114 F.3d 69, 71 n.5 (5th Cir. 1997).

     Cleveland has failed to show that the district court erred

in dismissing his civil rights lawsuit.    See Black v. Warren, 134
                          No. 01-11339
                               -3-

F.3d 732, 733-34 (5th Cir. 1998).   Consequently, the judgment of

the district court is AFFIRMED.